Robert H. Dudley, Justice.  Rotonger Burns filed suit seeking damages as the result of alleged medical malpractice by Peter Carroll. The trial court dismissed the suit, and Ms. Burns appeals. Ms. Burns’s abstract does not contain a brief description or abridgment of her complaint, the response, other pleadings if any, attachments to motions if any, or an abridgment of the trial court’s final order. We have often written that our review on appeal is limited to the record as abstracted and that we will not reach the merits of a case when the documents in the transcript that are necessary for an understanding of the case are not abstracted. In this case nothing is abstracted. Rule 4-2 of the Rules of the Supreme Court and Court of Appeals sets out the requirements for the abstract and brief and the number of copies necessary. When the rule is not followed, we are left with only the one record. It is impractical and sometimes impossible for seven justices to pass around one record and transcript, and we will not attempt to so do. Davis v. Peeples, 313 Ark. 654, 857 S.W.2d 825 (1993). We affirm this appeal for failure to comply with Rule 4-2.